DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/12/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a There is no recited component in claim 13 or claim 6 which can apply the first and second electrical frequencies.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 6 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is
directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea)
without significantly more. Claims 6 and 15 are directed to a system of storing impedance-magnitudes measured at electrical frequencies to track locations using a computational algorithm, which is an abstract idea. Claims 6 and 15 do not include additional elements that integrate the exception into a practical application or that are sufficient to amount to significantly more than the judicial exception for the reasons provided below which are in line with the 2014 Interim Guidance on Patent Subject Matter Eligibility (Federal Register, Vol. 79, No. 241, p 74618, December 16, 2014), the July 2015 Update on Subject Matter Eligibility (Federal Register, Vol. 80, No. 146, p. 45429, July 30, 2015), the May 2016 Subject Matter Eligibility Update (Federal Register, Vol. 81, No. 88, p. 27381, May 6, 2016), and the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 4, page 50, January 7, 2019).
The analysis of claim 6 is as follows:
Step 1: Claim 6 is drawn to a machine.
Step 2A — Prong One: Claim 6 recites an abstract idea. In particular, claim 6 recites the
following limitations:
		 

[B1] … based on the measured first and second impedance-magnitudes, estimate one or more probe zero-frequency impedance-magnitudes between the probe and the one or more body-surface electrodes;
[C1] estimate the location of the probe in the organ based on the one or more probe zero-frequency impedance-magnitudes, wherein the processor is configured to: prior to inserting the probe, acquire from a calibration tool a set of calibration impedance-magnitudes at the first and second electrical frequencies, between the calibration tool located at calibration locations and the one or more body-surface electrodes, and acquire corresponding calibration locations;
[D1] estimate, based on the acquired calibration impedance-magnitudes, one or more calibration zero-frequency impedance-magnitudes between the calibration tool and the one or more body-surface electrodes; 
[E1] estimate the location of the probe by comparing the probe zero-frequency impedance-magnitudes to the calibration zero-frequency impedance- magnitudes wherein the processor is configured to compare the probe zero-frequency impedance-magnitudes to the calibration zero-frequency impedance-magnitudes by interpolating the calibration zero-frequency impedance-magnitudes, so as to produce one or more interpolated zero-
These elements [A1]-[E1] of claim 6 are drawn to an abstract idea since (1) they involve mathematical concepts in the form of mathematical relationships, mathematical formulas or equations, and/or mathematical calculations; and/or (2) they involve a mental process that can be practically performed in the human mind including observation, evaluation, judgment, and opinion and using pen and paper. Further, according to one interpretation, the probe located at a location in an organ of a patient and the one or more body-surface electrodes are not part of the claimed invention, but, at best, are merely used in the context of the nature of the data information received by the algorithm.
Step 2A — Prong Two: Claim 6 recites the following limitations that are beyond the judicial exception: 
[A2] A location tracking system, comprising: a memory which is configured to…;
[B2] a processor…
These elements [A2]-[B2] of claim 6 do not integrate the exception into a practical application of the exception. In particular, the elements [A2]-[B2] are merely instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.04(d) and MPEP 2106.05(f).
 Step 2B: Claim 6 does not recite additional elements that amount to significantly more than the judicial exception itself. In particular, the elements [A2]-[B2] do not qualify as significantly more because these limitations are simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic 
In view of the above, the additional elements individually do not integrate the exception into a practical application of the exception and do not amount to significantly more than the above-judicial exception (the abstract idea). Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually. There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology. There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated. There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome. Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.
The analysis of claim 15 is as follows:
Step 1: Claim 15 is drawn to a machine.
Step 2A — Prong One: Claim 15 recites an abstract idea. In particular, claim 15 recites the following limitations:
		 

[B1] … based on the measured first and second impedance-magnitudes, estimate one or more probe zero-frequency impedance-magnitudes between the probe and the one or more body-surface electrodes;
[C1] estimate the location of the probe in the organ based on the one or more probe zero- frequency impedance-magnitudes, wherein, in estimating the probe zero-frequency impedance-magnitudes, the processor is configured to reduce a capacitive distortion in the first and second impedance-magnitudes that were measured at the first and second electrical frequencies, and wherein the capacitive distortion is caused by at least another probe located in the organ.
These elements [A1]-[C1] of claim 15 are drawn to an abstract idea since (1) they involve mathematical concepts in the form of mathematical relationships, mathematical formulas or equations, and/or mathematical calculations; and/or (2) they involve a mental process that can be practically performed in the human mind including observation, evaluation, judgment, and opinion and using pen and paper. Further, according to one interpretation, the probe located at a location in an organ of a patient and the one or more body-surface electrodes are not part of the claimed invention, but, at best, are merely used in the context of the nature of the data information received by the algorithm.

[A2] A location tracking system, comprising: a memory which is configured to store…;
[B2] a processor…
These elements [A2]-[B2] of claim 15 do not integrate the exception into a practical application of the exception. In particular, the elements [A2]-[B2] are merely instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.04(d) and MPEP 2106.05(f).
 Step 2B: Claim 15 does not recite additional elements that amount to significantly more than the judicial exception itself. In particular, the elements [A2]-[B2] do not qualify as significantly more because these limitations are simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int 7, 110 USPQ2d 1976 (2014)) and/or a claim to an abstract idea requiring no more than being stored on a computer readable medium which is a well-understood, routine and conventional activity previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int 7, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)).
In view of the above, the additional elements individually do not integrate the exception into a practical application of the exception and do not amount to significantly more than the 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 6, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Levin (U.S. Pub. No. 2007/0060832) (previously presented) in view of Fukuda (U.S. Pat. No. 6532384) (previously presented) and Bar-Tal et al. (U.S. Pat. No. 8456182) (previously presented).
Regarding claim 1, Levin discloses:
A location tracking method (abstract and paragraph 0049), comprising: measuring one or more first impedance-magnitudes, between a probe located at a location in an organ of a patient and one or more body-surface electrodes (paragraph 0008 discloses wherein first and second electrodes are positioned on the surface of the patient body and at least one probe electrode is inserted into the body of the patient and wherein impedance is passed through and measured between the probe electrode and the first and second electrodes), at a first electrical frequency (paragraphs 0008 and 0012 disclose wherein the first and second electrical currents passed between the electrodes are alternating currents such that the electrical currents would have an implied frequency); measuring one or more second impedance-magnitudes, between the probe located at the location and the one or more body-paragraph 0008 discloses “passing a plurality of second electrical currents between the probe electrode and at least one of said first electrode and said second electrode via the surface of the body at respective ones of the surface locations, and determining second impedances to the second electrical currents” and paragraph 0012 discloses “determining the second impedances includes arranging the first electrode in a parallel circuit with the second electrode”), at a second electrical frequency (paragraphs 0008 and 0012 discloses wherein the first and second electrical currents passed between the electrodes are alternating currents such that the first electrical current would have a first implied frequency and the second electrical current would have an implied second frequency); and estimating the location of the probe in the organ based on the impedance (paragraph 0008 discloses “determining position coordinates of the probe responsively to the internal body impedances”) 
	Yet Levin does not disclose: 
estimating, based on the measured first and second impedance-magnitudes, one or more probe zero-frequency impedance-magnitudes between the probe and the one or more body-surface electrodes.
However, in the same field of bioelectric impedance measuring systems, Fukuda discloses:
estimating, based on the measured first and second impedance-magnitudes, one or more probe zero-frequency impedance-magnitudes between the probe and the one or more body-surface electrodes (abstract and column 2, lines 19-31 disclose determining a first bioelectrical impedance value by a measurement using the alternating current having a first frequency, determining a second bioelectrical impedance value by a measurement using the alternating current having a second frequency, and determining bioelectrical impedance value at zero frequency).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Levin to incorporate estimating, based on the measured first and second impedance-magnitudes, one or more probe zero-frequency impedance-magnitudes between the probe and the one or more body-surface electrodes, as taught by Fukuda, in order to determine a resistance value at zero frequency so as to identify a characteristic frequency for impedance measurement in order to more accurately derive composition data from the body of the user (Column 1, lines 34-46 of Fukuda).
Yet the combination does not disclose: 
prior to inserting the probe, acquiring using a calibration tool a set of calibration impedance-magnitudes at the first and second electrical frequencies, between the calibration tool located at calibration locations and the one or more body-surface electrodes, and acquiring corresponding calibration locations; estimating, based on the acquired calibration impedance-magnitudes, one or more calibration zero-frequency impedance-magnitudes between the calibration tool and the one or more body-surface electrodes; and wherein estimating the location of the probe comprises comparing the probe zero-frequency impedance-magnitudes to the calibration zero-frequency impedance-magnitudes; wherein comparing the probe zero-frequency impedance-magnitudes to the calibration zero-frequency impedance-magnitudes comprises interpolating the calibration zero-frequency impedance-magnitudes, so as to produce one or more interpolated zero- frequency calibration impedance-magnitudes that best match the one or more probe zero-frequency impedance-magnitudes.
However, in the same field of positioning electrode devices, Bar-Tal discloses:
Claim 1, Column 1, lines 51-68 and column 2, lines 1-12 discloses the calibration method in which prior to inserting the investigation tool (probe) inside the body a mapping-tool (calibration tool) is placed at different positions on the body and generates calibration currents between the mapping tool and the body electrodes (body-surface electrodes) or patch electrodes (see column 7, lines 29-38) for mapping or determining the different positions or relations of electrodes); estimating, based on the acquired calibration impedance-magnitudes, one or more calibration zero-frequency impedance-magnitudes between the calibration tool and the one or more body-surface electrodes (Column 13, lines 18-29 disclose wherein the calibration allows for the estimation of current that would flow in the patch (body-surface electrodes) if the patch impedance is zero wherein the calibrated current represents a calibration zero-frequency impedance-magnitudes as detailed in column 13, lines 34-67, column 14, lines 1-67, and column 15, lines 1-44); and wherein estimating the location of the probe comprises comparing the probe zero-frequency impedance-magnitudes to the calibration zero-frequency impedance-magnitudes (Column 1, lines 59-68 and column 2, lines 1-36 disclose wherein the investigation-tool location is determined based on matrices generated in response to the calibration-currents); wherein comparing the probe zero-frequency impedance-magnitudes to the calibration zero-frequency impedance-magnitudes comprises interpolating the calibration zero-frequency impedance-magnitudes, so as to produce one or more interpolated zero- frequency calibration impedance-magnitudes that best match the one or more probe zero-frequency impedance-magnitudes Column 1, lines 59-68 and column 2, lines 1-36 disclose wherein the investigation-tool location is determined based on matrices generated in response to the calibration-currents and column 2, lines 5-36 disclose wherein the system compares the calibration currents with reference signals to relate the coordinate system to the body coordinate system and wherein the calibration currents are broken into sets of matrices and the location is determined based on the altered (interpolated) calibration currents and wherein the calibrated current represents a calibration zero-frequency impedance-magnitudes as detailed in column 13, lines 34-67, column 14, lines 1-67, and column 15, lines 1-44)
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate prior to inserting the probe, acquiring using a calibration tool a set of calibration impedance-magnitudes at the first and second electrical frequencies, between the calibration tool located at calibration locations and the one or more body-surface electrodes, and acquiring corresponding calibration locations; estimating, based on the acquired calibration impedance-magnitudes, one or more calibration zero- frequency impedance-magnitudes between the calibration tool and the one or more body-surface electrodes; and wherein estimating the location of the probe comprises comparing the probe zero-frequency impedance- magnitudes to the calibration zero-frequency impedance- magnitudes; wherein comparing the probe zero-frequency impedance-magnitudes to the calibration zero-frequency impedance-magnitudes comprises interpolating the calibration zero-frequency impedance-magnitudes, so as to produce one or more interpolated zero- frequency calibration impedance-magnitudes that best match the one or more probe zero-frequency impedance-magnitudes, as taught by Bar-Tal, in order to more accurately verify the 
Regarding claim 6, Levin discloses:
A location tracking system (abstract and paragraph 0049), comprising: a memory (paragraph 0036 discloses a processing unit 36 for carrying out the measuring and calculations of the system) which is configured to store (i) one or more first impedance-magnitudes, measured at a first electrical frequency between a probe located at a location in an organ of a patient and one or more body-surface electrodes (paragraph 0008 discloses wherein first and second electrodes are positioned on the surface of the patient body and at least one probe electrode is inserted into the body of the patient and wherein impedance is passed through and measured between the probe electrode and the first and second electrodes and paragraph 0008 discloses wherein the first and second electrical currents passed between the electrodes are alternating currents such that the electrical currents would have an implied frequency), and (ii) one or more second impedance-magnitudes, measured at a second electrical frequency between the probe located at the location and the one or more body-surface electrodes (paragraph 0008 discloses “passing a plurality of second electrical currents between the probe electrode and at least one of said first electrode and said second electrode via the surface of the body at respective ones of the surface locations, and determining second impedances to the second electrical currents” and paragraph 0012 discloses “determining the second impedances includes arranging the first electrode in a parallel circuit with the second electrode”, and paragraphs 0008 and 0012 disclose wherein the first and second electrical currents passed between the electrodes are alternating currents such that the first electrical current would have a first implied frequency and the second electrical current would have an implied second frequency); and a processor (paragraph 0036 discloses a processing unit 36 for carrying out the measuring and calculations of the system) configured to: estimate the location of the probe in the organ based on the probe impedance (paragraph 0008 discloses “determining position coordinates of the probe responsively to the internal body impedances”) 
	Yet Levin does not disclose: 
estimating, based on the measured first and second impedance-magnitudes, one or more probe zero-frequency impedance-magnitudes between the probe and the one or more body-surface electrodes.
However, in the same field of bioelectric impedance measuring systems, Fukuda discloses:
estimating, based on the measured first and second impedance-magnitudes, one or more probe zero-frequency impedance-magnitudes between the probe and the one or more body-surface electrodes (abstract and column 2, lines 19-31 disclose determining a first bioelectrical impedance value by a measurement using the alternating current having a first frequency, determining a second bioelectrical impedance value by a measurement using the alternating current having a second frequency, and determining bioelectrical impedance value at zero frequency).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Levin to incorporate estimating, based on the measured first and second impedance-magnitudes, one or more probe zero-frequency impedance-magnitudes between the probe and the one or more body-surface electrodes, as taught by Fukuda, in order to determine a resistance value at zero frequency so as to identify a 
Yet the combination does not disclose: 
prior to inserting the probe, acquire from a calibration tool a set of calibration impedance-magnitudes at the first and second electrical frequencies, between the calibration tool located at calibration locations and the one or more body-surface electrodes, and acquire corresponding calibration locations; estimate, based on the acquired calibration impedance-magnitudes, one or more calibration zero-frequency impedance-magnitudes between the calibration tool and the one or more body-surface electrodes; and estimate the location of the probe comprises comparing the probe zero-frequency impedance-magnitudes to the calibration zero-frequency impedance-magnitudes; compare the probe zero-frequency impedance-magnitudes to the calibration zero-frequency impedance-magnitudes by interpolating the calibration zero-frequency impedance- magnitudes, so as to produce one or more interpolated zero-frequency calibration impedance-magnitudes that best match the one or more probe zero-frequency impedance-magnitudes.
However, in the same field of positioning electrode devices, Bar-Tal discloses:
prior to inserting the probe, acquire from a calibration tool a set of calibration impedance-magnitudes at the first and second electrical frequencies, between the calibration tool located at calibration locations and the one or more body-surface electrodes, and acquire corresponding calibration locations (Claim 1, Column 1, lines 51-68 and column 2, lines 1-12 discloses the calibration method in which prior to inserting the investigation tool (probe) inside the body a mapping-tool (calibration tool) is placed at different positions on the body and generates calibration currents between the mapping tool and the body electrodes (body-surface electrodes) or patch electrodes (see column 7, lines 29-38) for mapping or determining the different positions or relations of electrodes); estimate, based on the acquired calibration impedance-magnitudes, one or more calibration zero-frequency impedance-magnitudes between the calibration tool and the one or more body-surface electrodes (Column 13, lines 18-29 disclose wherein the calibration allows for the estimation of current that would flow in the patch (body-surface electrodes) if the patch impedance is zero and wherein the calibrated current represents a calibration zero-frequency impedance-magnitudes as detailed in column 13, lines 34-67, column 14, lines 1-67, and column 15, lines 1-44); and estimate the location of the probe comprises comparing the probe zero-frequency impedance-magnitudes to the calibration zero-frequency impedance-magnitudes (Column 1, lines 59-68 and column 2, lines 1-36 disclose wherein the investigation-tool location is determined based on matrices generated in response to the calibration-currents); compare the probe zero-frequency impedance-magnitudes to the calibration zero-frequency impedance-magnitudes by interpolating the calibration zero-frequency impedance- magnitudes, so as to produce one or more interpolated zero-frequency calibration impedance-magnitudes that best match the one or more probe zero-frequency impedance-magnitudes (Column 1, lines 59-68 and column 2, lines 1-36 disclose wherein the investigation-tool location is determined based on matrices generated in response to the calibration-currents and column 2, lines 5-36 disclose wherein the system compares the calibration currents with reference signals to relate the coordinate system to the body coordinate system and wherein the calibration currents are broken into sets of matrices and the location is determined based on the altered (interpolated) calibration currents and wherein the calibrated current represents a calibration zero-frequency impedance-magnitudes as detailed in column 13, lines 34-67, column 14, lines 1-67, and column 15, lines 1-44).

Regarding claim 11, Levin in view of Fukuda discloses the method of claim 1, yet Levin does not disclose: 
wherein the steps of measuring one or more first impedance-magnitudes and measuring one or more second impedance-magnitudes are performed in parallel with the steps of estimating one or more probe impedance-magnitudes between the probe and the one or more body-surface electrodes and estimating the location of the probe in the organ based on the one or more probe impedance-magnitudes (paragraph 0008 discloses “passing a plurality of second electrical currents between the probe electrode and at least one of said first electrode and said second electrode via the surface of the body at respective ones of the surface locations, and determining second impedances to the second electrical currents” and paragraph 0012 discloses “determining the second impedances includes arranging the first electrode in a parallel circuit with the second electrode” such that the steps of measuring and estimating impedance magnitudes and estimating location of the probe are performed in parallel).
Yet Levin does not disclose: 
wherein the estimating is based zero-frequency impedance-magnitudes.
However, in the same field of bioelectric impedance measuring systems, Fukuda discloses:
wherein the estimating is based zero-frequency impedance-magnitudes (abstract and column 2, lines 19-31 disclose determining a first bioelectrical impedance value by a measurement using the alternating current having a first frequency, determining a second bioelectrical impedance value by a measurement using the alternating current having a second frequency, and determining bioelectrical impedance value at zero frequency).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Levin to incorporate wherein the estimating is based zero-frequency impedance-magnitudes, as taught by Fukuda, in order to determine a resistance value at zero frequency so as to identify a characteristic frequency for impedance measurement in order to more accurately derive composition data from the body of the user (Column 1, lines 34-46).
Regarding claim 12, Levin in view of Fukuda discloses the method of claim 1, Levin further discloses: 
paragraph 0034-0035 discloses wherein the control unit drives a current signal that is generated in each of the multiple electrodes and patches and wherein the current generated at each series of electrodes and patches is at different frequencies, such that first and second electrical frequencies would be applied simultaneously).
Regarding claim 13, Levin in view of Fukuda discloses the system of claim 1, Levin further discloses: 
wherein the system is configured to apply the first electrical frequency and the second electrical frequency are applied simultaneously (paragraph 0034-0035 discloses wherein the control unit drives a current signal that is generated in each of the multiple electrodes and patches and wherein the current generated at each series of electrodes and patches is at different frequencies, such that first and second electrical frequencies would be applied simultaneously).
Regarding claim 14, Levin discloses:
A location tracking method (abstract and paragraph 0049), comprising: measuring one or more first impedance-magnitudes, between a probe located at a location in an organ of a patient and one or more body-surface electrodes (paragraph 0008 discloses wherein first and second electrodes are positioned on the surface of the patient body and at least one probe electrode is inserted into the body of the patient and wherein impedance is passed through and measured between the probe electrode and the first and second electrodes), at a first electrical frequency (paragraphs 0008 and 0012 disclose wherein the first and second electrical currents passed between the electrodes are alternating currents such that the electrical currents would have an implied frequency); measuring one or more second paragraph 0008 discloses “passing a plurality of second electrical currents between the probe electrode and at least one of said first electrode and said second electrode via the surface of the body at respective ones of the surface locations, and determining second impedances to the second electrical currents” and paragraph 0012 discloses “determining the second impedances includes arranging the first electrode in a parallel circuit with the second electrode”), at a second electrical frequency (paragraphs 0008 and 0012 discloses wherein the first and second electrical currents passed between the electrodes are alternating currents such that the first electrical current would have an first implied frequency and the second electrical current would have an implied second frequency); and estimating the location of the probe in the organ based on the impedance (paragraph 0008 discloses “determining position coordinates of the probe responsively to the internal body impedances”).
	Yet Levin does not disclose: 
estimating, based on the measured first and second impedance-magnitudes, one or more probe zero-frequency impedance-magnitudes between the probe and the one or more body-surface electrodes; wherein estimating the probe zero-frequency impedance-magnitudes comprises reducing a capacitive distortion in the first and second impedance-magnitudes that were measured at the first and second electrical frequencies.
However, in the same field of bioelectric impedance measuring systems, Fukuda discloses:
abstract and column 2, lines 19-31 disclose determining a first bioelectrical impedance value by a measurement using the alternating current having a first frequency, determining a second bioelectrical impedance value by a measurement using the alternating current having a second frequency, and determining bioelectrical impedance value at zero frequency); wherein estimating the probe zero-frequency impedance-magnitudes comprises reducing a capacitive distortion in the first and second impedance-magnitudes that were measured at the first and second electrical frequencies (Column 6, lines 9-13 disclose wherein in order to reduce stray capacitance and foreign noise, the impedance frequencies were selected to be as low as possible).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Levin to incorporate estimating, based on the measured first and second impedance-magnitudes, one or more probe zero-frequency impedance-magnitudes between the probe and the one or more body-surface electrodes; wherein estimating the probe zero-frequency impedance-magnitudes comprises reducing a capacitive distortion in the first and second impedance-magnitudes that were measured at the first and second electrical frequencies, as taught by Fukuda, in order to determine a resistance value at zero frequency so as to identify a characteristic frequency for impedance measurement in order to more accurately derive composition data from the body of the user (Column 1, lines 34-46) and in order to suppress the adverse influence of stray capacitances and foreign noises (column 6, lines 9-13).
Yet the combination does not disclose:

However, in the same field of positioning electrode devices, Bar-Tal discloses:
wherein the capacitive distortion is caused by at least another probe located in the organ (Figure 1A, column 7, lines 50-68 column 8, lines 11-55 disclose multiple hybrid catheters (probes) 20, 23, and 27 that would be capable of causing capacitive distortion).
 Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the capacitive distortion is caused by at least another probe located in the organ, as taught by Bar-Tal, in order to simultaneously track multiple devices within a single system or organ and so as to further establish reference positions and measurements for more accurately determining the coordinates and locations of parameters of interest within the subjects body (column 8, lines 37-55).
Regarding claim 15, Levin discloses:
A location tracking system (abstract and paragraph 0049), comprising: a memory (paragraph 0036 discloses a processing unit 36 for carrying out the measuring and calculations of the system) which is configured to store (i) one or more first impedance-magnitudes, measured at a first electrical frequency between a probe located at a location in an organ of a patient and one or more body-surface electrodes (paragraph 0008 discloses wherein first and second electrodes are positioned on the surface of the patient body and at least one probe electrode is inserted into the body of the patient and wherein impedance is passed through and measured between the probe electrode and the first and second electrodes and paragraph 0008 discloses wherein the first and second electrical currents passed between the electrodes are alternating currents such that the electrical currents would have an implied frequency), and (ii) one or more second impedance-magnitudes, measured at a second electrical frequency between the probe located at the location and the one or more body-surface electrodes (paragraph 0008 discloses “passing a plurality of second electrical currents between the probe electrode and at least one of said first electrode and said second electrode via the surface of the body at respective ones of the surface locations, and determining second impedances to the second electrical currents” and paragraph 0012 discloses “determining the second impedances includes arranging the first electrode in a parallel circuit with the second electrode”, and paragraphs 0008 and 0012 disclose wherein the first and second electrical currents passed between the electrodes are alternating currents such that the first electrical current would have an first implied frequency and the second electrical current would have an implied second frequency); and a processor (paragraph 0036 discloses a processing unit 36 for carrying out the measuring and calculations of the system) configured to: estimate the location of the probe in the organ based on the probe impedance (paragraph 0008 discloses “determining position coordinates of the probe responsively to the internal body impedances”) 
	Yet Levin does not disclose: 
estimating, based on the measured first and second impedance-magnitudes, one or more probe zero-frequency impedance-magnitudes between the probe and the one or more body-surface electrodes; wherein, in estimating the probe zero-frequency impedance-magnitudes, the processor is configured to reduce a capacitive distortion in the first and second impedance-magnitudes that were measured at the first and second electrical frequencies.

estimating, based on the measured first and second impedance-magnitudes, one or more probe zero-frequency impedance-magnitudes between the probe and the one or more body-surface electrodes (abstract and column 2, lines 19-31 disclose determining a first bioelectrical impedance value by a measurement using the alternating current having a first frequency, determining a second bioelectrical impedance value by a measurement using the alternating current having a second frequency, and determining bioelectrical impedance value at zero frequency); wherein, in estimating the probe zero-frequency impedance-magnitudes, the processor is configured to reduce a capacitive distortion in the first and second impedance-magnitudes that were measured at the first and second electrical frequencies (Column 6, lines 9-13 disclose wherein in order to reduce stray capacitance and foreign noise, the impedance frequencies were selected to be as low as possible).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Levin to incorporate estimating, based on the measured first and second impedance-magnitudes, one or more probe zero-frequency impedance-magnitudes between the probe and the one or more body-surface electrodes; wherein, in estimating the probe zero-frequency impedance-magnitudes, the processor is configured to reduce a capacitive distortion in the first and second impedance-magnitudes that were measured at the first and second electrical frequencies, as taught by Fukuda, in order to determine a resistance value at zero frequency so as to identify a characteristic frequency for impedance measurement in order to more accurately derive composition data from the body of the user 
Yet the combination does not disclose: 
wherein the capacitive distortion is caused by at least another probe located in the organ.
However, in the same field of positioning electrode devices, Bar-Tal discloses:
wherein the capacitive distortion is caused by at least another probe located in the organ (Figure 1A, column 7, lines 50-68 column 8, lines 11-55 disclose multiple hybrid catheters (probes) 20, 23, and 27 that would be capable of causing capacitive distortion).
 Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the capacitive distortion is caused by at least another probe located in the organ, as taught by Bar-Tal, in order to simultaneously track multiple devices within a single system or organ and so as to further establish reference positions and measurements for more accurately determining the coordinates and locations of parameters of interest within the subjects body (column 8, lines 37-55).
Response to Amendments
Applicant amended claims 1, 6, and 13 in the response filed 05/12/2021.
Applicant added claims 14-15 in the response filed 05/12/2021.
Applicant canceled claims 2-5 and 7-10 in the response filed 05/12/2021.
Response to Arguments
Applicant's arguments filed 05/12/2021 have been fully considered but they are not persuasive. Applicant argues that Levin in view of Fukuda and Bar-Tal fails to disclose all the claimed features of amended claims 1 and 6 and newly added claims 14 and 15, however this 
With regard to the newly added claims 14 and 15, Levin in view of Fukuda and Bar-Tal teaches or describes each of the claimed features for the reasons described above.

	With regard to the combination of Levin with Bar-Tal to teach or suggest “prior to inserting the probe, acquiring using a calibration tool a set of calibration impedance-magnitudes at the first and second electrical frequencies, between the calibration tool located at calibration locations and the one or more body-surface electrodes, and acquiring corresponding calibration locations; estimating, based on the acquired calibration impedance-magnitudes, one or more calibration zero-frequency impedance-magnitudes between the calibration tool and the one or more body-surface electrodes; and wherein estimating the location of the probe comprises comparing the probe zero-frequency impedance-magnitudes to the calibration zero-frequency impedance-magnitudes; wherein comparing the probe zero-frequency impedance-magnitudes to the calibration zero-frequency impedance-magnitudes comprises interpolating the calibration zero-frequency impedance-magnitudes, so as to produce one or more interpolated zero- frequency calibration impedance-magnitudes that best match the one or more probe zero-frequency impedance-magnitudes”, Bar-Tal in column 2, lines 22-39 and column 8, lines 37-55 
	With regard to the combination of Levin with Fukuda to teach or suggest “wherein estimating the probe zero-frequency impedance-magnitudes comprises reducing a capacitive distortion in the first and second impedance-magnitudes that were measured at the first and second electrical frequencies”, Fukuda in Column 6, lines 9-13 provides a motivation or rationale for this element or limitation, so as to suppress the adverse influence of stray capacitances and foreign noises.
With regard to the combination of Levin with Bar-Tal to teach or suggest “wherein the capacitive distortion is caused by at least another probe located in the organ”, Bar-Tal in Column 8, lines 37-55 provides motivation for these limitations, in order to simultaneously track multiple devices within a single system or organ and so as to further establish reference positions and measurements for more accurately determining the coordinates and locations of parameters of interest within the subjects body.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607.  The examiner can normally be reached on Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M.F./Examiner, Art Unit 3791

/MATTHEW KREMER/Primary Examiner, Art Unit 3791